Exhibit 10.1

FOURTH AMENDED AND RESTATED

MERCHANT AGREEMENT

BETWEEN

NAUTILUS, INC.

AND

HSBC BANK NEVADA, NATIONAL ASSOCIATION

Dated as of October 27, 2008

Effective as of January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS

   5

Section 1.1

  

Definitions

   5

ARTICLE 2 – ESTABLISHMENT OF PROGRAM AND PROGRAM ECONOMICS

   7

Section 2.1

  

General Parameters

   7

Section 2.2

  

Credit Programs and Discounts

   7

Section 2.3

  

Credit Review; Ownership of Accounts

   8

Section 2.4

  

Exclusive Relationship

   8

Section 2.5

  

Sales, Gross Receipts and Privilege Tax Refunds, Deductions and Credits

   8

ARTICLE 3 - MARKETING

   8

Section 3.1

  

Promotion of Program

   8

Section 3.2

  

Card Promotions, Services and Enhancements

   8

ARTICLE 4 – CUSTOMER TERMS

   9

Section 4.1

  

Annual Percentage Rate

   9

Section 4.2

  

Late Fees

   9

Section 4.3

  

Minimum Payment

   9

Section 4.4

  

Change of Terms

   9

ARTICLE 5 - OPERATIONAL RESPONSIBILITIES

   9

Section 5.1

  

Consumer Transactions

   9

Section 5.2

  

Surcharges and Differential Treatment

   9

Section 5.3

  

Forms and Cards

   9

Section 5.4

  

Applications

   10

Section 5.5

  

Sales Slips

   12

Section 5.6

  

Credit Slips

   13

Section 5.7

  

Acceptance, Offset and Funding

   13

Section 5.8

  

Cardholder Payments and Endorsement

   14

Section 5.9

  

Written Complaints

   14

Section 5.10

  

Operating Instructions

   14

Section 5.11

  

Facsimile and E-Mail Communication

   14

Section 5.12

  

Merchant Business Practices

   14

Section 5.13

  

Presentation of Sales Slip or Credit Slips

   15

ARTICLE 6 - CHARGEBACKS TO MERCHANT

   15

Section 6.1

  

Right to Chargeback

   15

Section 6.2

  

Fraud Chargeback Exception

   15

Section 6.3

  

Resolution and Payment

   16

ARTICLE 7 – TRANSMISSION, RECORDS, AND REPORTS

   16

Section 7.1

  

Transmission of Data

   16

 

2



--------------------------------------------------------------------------------

Section 7.2

  

Receipt of Transmission

   17

Section 7.3

  

Records

   17

Section 7.4

  

Reporting by HSBC

   17

ARTICLE 8 - HSBC REPRESENTATIONS AND WARRANTIES

   17

Section 8.1

  

General Representations and Warranties

   17

ARTICLE 9 - MERCHANT REPRESENTATIONS AND WARRANTIES

   18

Section 9.1

  

General Representations and Warranties

   18

Section 9.2

  

Representations and Warranties Regarding Card Sales and Applications

   18

ARTICLE 10 - INDEMNIFICATION

   19

Section 10.1

  

Indemnification by Merchant

   19

Section 10.2

  

Indemnification by HSBC

   19

Section 10.3

  

Notice of Claim

   20

ARTICLE 11 - TERM AND TERMINATION

   20

Section 11.1

  

Term

   20

Section 11.2

  

Termination

   20

Section 11.3

  

Duties and Rights Upon Termination

   21

Section 11.4

  

Survival

   21

ARTICLE 12 - LETTER OF CREDIT

   21

Section 12.1

  

Letter of Credit

   21

ARTICLE 13 - MISCELLANEOUS

   22

Section 13.1

  

Merchant Financial Information

   22

Section 13.2

  

Securitization

   22

Section 13.3

  

Limited License

   22

Section 13.4

  

Material Inducement

   22

Section 13.5

  

Confidentiality

   22

Section 13.6

  

Information Security

   23

Section 13.7

  

Privacy

   23

Section 13.8

  

Reports; Examination Rights

   23

Section 13.9

  

Regulatory Examinations

   24

Section 13.10

  

Merchant’s Agents

   24

Section 13.11

  

Change in Ownership

   24

Section 13.12

  

Nonwaiver

   24

Section 13.13

  

Status of the Parties

   25

Section 13.14

  

Force Majeure

   25

Section 13.15

  

Additional Products and Services

   25

Section 13.16

  

Notices

   25

Section 13.17

  

Amendments and Supplementary Documents

   26

Section 13.18

  

Assignment

   26

Section 13.19

  

Nonwaiver and Extensions

   26

 

3



--------------------------------------------------------------------------------

Section 13.20

  

Rights of Persons Not a Party

   26

Section 13.21

  

Section Headings

   26

Section 13.22

  

Integrations

   26

Section 13.23

  

Governing Law/Severability

   27

Section 13.24

  

Jurisdiction

   27

Section 13.25

  

WAIVER OF JURY TRIAL

   27

Schedule 2.2

      29

Schedule 2.5

      31

 

4



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

MERCHANT AGREEMENT

This Fourth Amended and Restated Merchant Agreement (“Agreement”) is made and
entered into as of the 27th day of October, 2008, and is effective as of
January 1, 2009 (“Effective Date”), by and between HSBC BANK NEVADA, NATIONAL
ASSOCIATION (herein “HSBC”), with its principal place of business at 1111 Town
Center Drive, Las Vegas, NV 89144 and NAUTILUS, INC., a Washington corporation
(herein “Merchant”), with its principal place of business at 16400 SE Nautilus
Drive, Vancouver, WA 98683.

Whereas, the parties executed that certain Merchant Agreement dated February 4,
1997, as amended by that First Amended and Restated Merchant Agreement dated as
of January 27, 1999 and as further amended by that Second Amended and Restated
Merchant Agreement dated as of February 23, 2000 and as further amended by that
Third Amended and Restated Merchant Agreement dated as of January 17, 2005
(collectively referred to as the “Existing Program Agreement”), and

Whereas, the parties desire to further amend and restate the Existing Program
Agreement to reflect certain changes, all as more fully set forth herein.

Now, therefore, in consideration of the mutual promises, covenants, and
agreements set forth below and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Merchant and HSBC
agree as follows:

ARTICLE 1 - DEFINITIONS

Section 1.1 Definitions.

In addition to the words and phrases defined above, the following words and
phrases shall have the following meanings:

(a) “Account” means a private label revolving credit card account established by
HSBC for the Cardholder to be used by the Cardholder to finance the purchase of
Goods from Merchant pursuant to the terms of the Cardholder Agreement.

(b) “Adjustment Date” means the first business day of each calendar quarter,
beginning January 1, 2009.

(c) “Affiliate” means any entity that is owned by, owns, or is under common
control with, a party or its ultimate parent.

(d) “Applicable Law” means collectively or individually any applicable law,
rule, regulation or judicial, governmental or administrative order, decree,
ruling, opinion or interpretation.

(e) “APR” means annual percentage rate.

(f) “Authorization” means permission from HSBC to make a Card Sale.

(g) “Authorization Center” means the facility designated by HSBC as the facility
to provide authorization to Merchant to make Card Sales.

(h) “Base LIBOR” means 2.89%.

 

5



--------------------------------------------------------------------------------

(i) “Base Liquidity Spread” means *%.

(j) “Business Day” means any day except Saturday or Sunday or a day on which
banks are closed in the State of Nevada.

(k) “Card” means the private label credit card issued by HSBC for the Program.

(l) “Cardholder” means (i) the person in whose name an Account is opened, and
(ii) any other authorized users of the Account and Card.

(m) “Cardholder Agreement” means as to any Account, the related agreement
between the Cardholder and HSBC, governing the terms and conditions of such
Account, as such agreement may be amended from time to time by HSBC.

(n) “Card Sale” means any sale of Goods that Merchant makes to a Cardholder
pursuant to this Agreement and the Cardholder Agreement that is charged to an
Account.

(o) “Chargeback” means the return to Merchant and reimbursement to HSBC of a
Sales Slip or Card Sale for which Merchant was previously paid.

(p) “Commencement Date” means the first date that HSBC funds a Card Sale.

(q) “Confidential Information” means consumer reports and information derived
from consumer reports, and a compilation of such records, but not including any
such records that do not personally identify an individual, and all information,
software, systems and data that Merchant receives from HSBC or from any other
source relating to the Program and matters which are subject to the terms of
this Agreement, including, but not limited to, Cardholder names and addresses or
other Account information, in any form.

(r) “Credit Slip” means evidence of a credit in a paper or electronic form for
Goods purchased from Merchant.

(s) “Current LIBOR” means LIBOR determined as of the Adjustment Date, which
shall be determined by the LIBOR for the month prior to the Adjustment Date.

(t) “Current Liquidity Spread” means the Liquidity Spread as of the Adjustment
Date.

(u) “Effective Date” means January 1, 2009.

(v) “Goods” means fitness equipment and other related products and services sold
by Merchant in the ordinary course of Merchant’s business to individual
consumers for personal, family or household purposes, and certain warranties
expressly authorized by HSBC.

(w) “LIBOR” means the Business Daily average, for the applicable calendar month,
of the one year London Interbank Offered Rate as published by Bloomberg
Financial Markets.

(x) “LIBOR Adjustment” means the result of the appropriate Multiplier for the
appropriate plan or promotion, multiplied by the LIBOR Spread.

(y) “LIBOR Spread” means the difference between Current LIBOR and Base LIBOR.

(z) “Liquidity Spread” means the spread determined internally by HSBC in its
discretion for purposes of general application to merchant programs similarly
situated to Merchant.

(aa) “Liquidity Spread Adjustment” means the result of the appropriate
Multiplier for the appropriate plan or promotion, multiplied by the difference
between the Current Liquidity Spread and the Base Liquidity Spread.

(bb) “Month” means a calendar month unless used in connection with a Promotional
Credit Plan period.

(cc) “Multiplier” means the multiplier set forth in Schedule 2.2 for each plan
or promotion.

(dd) “Net Card Sales” means gross Card Sales, minus Normal Business Returns and
Chargebacks, during the specified period of time.

(ee) “Net Monthly Card Sales” means gross Card Sales, minus Normal Business
Returns and Chargebacks, for a given Month.

(ff) “Normal Business Return” means a full refund (i.e., price plus original
tax, and shipping and handling if applicable) given in the ordinary course of
business by Merchant for (i) a returned product, (ii) a damaged or defective
product (iii) a package that is returned marked “undeliverable”, or (iv) a
cancellation of services.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted PORTIONS.

 

6



--------------------------------------------------------------------------------

(gg) “Operating Instructions” means the manual provided to Merchant explaining
the operation of the Program and periodic instructions sent to Merchant
explaining modifications or updates to Program operations.

(hh) “Prime Rate” means the highest Prime Rate published in The Wall Street
Journal “Money Rates” section.

(ii) “Program” means the private label revolving credit card program associated
with Merchant whereby Accounts will be established and maintained by HSBC, Cards
issued by HSBC to qualified consumers purchasing Merchant’s Goods, and Card
Sales funded all pursuant to the terms of this Agreement.

(jj) “Program Year” means any consecutive twelve (12) Month period commencing on
the first day of funding of Accounts after the Effective Date and each
subsequent twelve (12) Month period.

(kk) “Promotional Credit Plan” means one of the promotional credit plans set
forth in the Cardholder Agreement.

(ll) “Proprietary Designations” means name, logo, trademarks, servicemarks and
any other proprietary designations.

(mm) “Sales Slip” means evidence of a Card Sale in paper or electronic form for
Goods purchased from Merchant.

(nn) “Terminal” means an electronic terminal or computer capable of
communicating by means of an on-line or dial-up electronic link with an
Authorization Center.

(oo) “United States” shall mean the 50 United States and the District of
Columbia, but excluding all other territories and possessions of the United
States.

ARTICLE 2 – ESTABLISHMENT OF PROGRAM AND PROGRAM ECONOMICS

Section 2.1 General Parameters.

Merchant and HSBC had agreed that HSBC would make financing available to
customers of Merchant purchasing Goods from Merchant under the Existing Merchant
Agreement. Merchant and HSBC agree that HSBC shall continue to make financing
available to individual qualified consumers in the United States purchasing
Goods from Merchant, and the parties shall participate in the Program in
accordance with the terms and conditions set forth in this Agreement. The
parties agree that this Agreement shall supercede and replace the Existing
Merchant Agreement.

Section 2.2 Credit Programs and Discounts.

HSBC shall offer a standard credit program and an extended credit program;
provided, however, that either party may terminate the extended credit program
upon ninety (90) days prior written notice to the other party. Each Sales Slip
or Card Sale generated pursuant to a standard revolving plan or Promotional
Credit Plan under the standard credit program or extended credit program shall
be subject to a discount fee as set forth on Schedule 2.2. Schedule 2.2 may also
be modified from time to time by mutual agreement of the parties. If there is a
significant change in the regulatory environment, the parties agree to negotiate
in good faith any proposed changes to Schedule 2.2.

 

7



--------------------------------------------------------------------------------

Section 2.3 Credit Review; Ownership of Accounts.

All completed applications for Accounts submitted by Merchant to HSBC, whether
mailed, telephoned or electronically transmitted, will be processed and approved
or declined in accordance with such credit criteria and procedures established
from time to time by HSBC, with HSBC having and retaining all rights to reject
or accept such applications. HSBC will only accept applications for revolving
credit pursuant to the credit card it issues for individual, personal, family or
household use. HSBC or its Affiliates shall own the Accounts, as well as the
information associated with the Accounts, including names, mailing addresses,
and e-mail addresses, and shall bear the credit risk for such Accounts. HSBC
shall share such information with Merchant to the extent allowed by Applicable
Law. HSBC shall not be obligated to take any action under an Account, including
making future advances or credit available to Cardholders. HSBC shall not be
obligated to accept applications for a Card or to approve any Card Sale for
consumers who do not have their principal residence and billing address in the
fifty United States or the District of Columbia, Puerto Rico, the Virgin
Islands, Guam or Samoa.

Section 2.4 Exclusive Relationship.

During the term of this Agreement, Merchant shall not issue, arrange to issue,
or accept, in the United States, any private label credit card or account other
than the Card, under any of Merchant’s names or logos, except with respect to
Applications declined by HSBC.

Section 2.5 Sales, Gross Receipts and Privilege Tax Refunds, Deductions and
Credits.

HSBC and Merchant agree to pursue sales, gross receipts and privilege tax
refunds, deductions, and credits pursuant to the attached Schedule 2.5, which is
incorporated herein by reference.

ARTICLE 3 - MARKETING

Section 3.1 Promotion of Program.

Merchant shall actively promote the Program. To the extent Merchant displays
materials for credit or charge cards issued by other parties, it shall display
the advertising and promotional materials relating to the Card in a manner and
with a frequency equal to or greater than that accorded any other third party
credit or charge card. Merchant shall prominently display at each of its
locations, if appropriate, advertising and promotional materials relating to the
Card, including, without limitation, take-one applications for the Card and use
or display such materials in accordance with any specifications mutually agreed
to by HSBC and Merchant. Such materials shall be used only for the purpose of
soliciting accounts for the Program. Any solicitation, written material,
advertising or the like relating to the credit terms and credit products offered
pursuant to the Program shall receive HSBC’s prior review and written approval.
If HSBC prepares any such material at Merchant’s request, HSBC will charge
Merchant and Merchant agrees to pay for any such material. Such review and
approval by HSBC shall be limited to the review and approval of the credit terms
and credit products and shall not be construed as review or approval of any
advertising or solicitation materials for any other purpose or for compliance
with any provisions of any local, state or federal advertising laws not related
to credit terms or credit products. Following termination of this Agreement,
Merchant shall not use any such materials.

Section 3.2 Card Promotions, Services and Enhancements.

HSBC and Merchant may from time to time mutually agree to offer to existing or
potential Cardholders additional credit promotions, additional services and/or
enhancements. The terms of such promotions, services and enhancements shall be
mutually agreed upon by HSBC and Merchant and are subject to change or
discontinuance by HSBC.

 

8



--------------------------------------------------------------------------------

ARTICLE 4 – CUSTOMER TERMS

Section 4.1 Annual Percentage Rate

The APR to be charged on purchases with the Card shall be 21.8% for the Standard
APR, or 25.8% for the Default APR. The APR shall not exceed the maximum interest
rate allowable by Applicable Law.

Section 4.2 Late Fees

A late fee of $39.00 may be charged for payments not received by the payment due
date listed in the Cardholder Agreement.

Section 4.3 Minimum Payment

The minimum monthly payment shall be 1.5% of the principal balance plus current
billed finance charges plus any current billed fees, or $10, whichever is
greater.

Section 4.4 Change of Terms

HSBC may change the terms in this Article 4 upon 30 days prior written notice to
Merchant.

ARTICLE 5 - OPERATIONAL RESPONSIBILITIES

Section 5.1 Consumer Transactions.

Merchant shall honor all valid Cards without discrimination, when properly
presented by Cardholders for payment of Goods.

Section 5.2 Surcharges and Differential Treatment.

Merchant shall not require, through an increase in price or otherwise (other
than price increases in Merchant’s Goods of general application applied equally
to Cardholders and non- Cardholders), any Cardholder to pay any surcharge at the
time of sale or pay any part of any charge imposed by HSBC on Merchant. Merchant
shall not provide any discounts to customers for using cash or any other tender
or credit device that is also not provided to customers using the Card.

Section 5.3 Forms and Cards.

HSBC shall provide, and Merchant shall only use, the applications, Sales Slips,
Credits Slips, and Cardholder Agreements (collectively, the “Cardholder
Documents”) as are provided by HSBC , and not use any Cardholder Documents
provided by HSBC other than in connection with an application for a Card or a
Card transaction. When provided by HSBC with a new edition of forms with the
instruction to replace the previous editions with the new editions by a certain
date, Merchant shall do so in accordance with the instructions. HSBC and
Merchant shall agree upon the design of Cards and applications. HSBC shall be
responsible for card production and issuance and will pay for the issuance of
Cards to Cardholders. The terms and conditions set forth on the applications,
Cardholder Agreements, and other forms shall be determined by HSBC and are
subject to change by HSBC from time to time.

 

9



--------------------------------------------------------------------------------

Section 5.4 Applications.

Merchant shall, with respect to paper applications that it accepts in its
stores:

 

(a) make sure all information requested on the application is complete and
legible;

 

(b) obtain the signature on the application of all persons whose name will
appear on the Account or will be responsible for the Account;

 

(c) give the applicant the initial disclosures at the time of signing the
application/agreement prior to the first transaction under the Account;

 

(d) obtain and provide verification of the applicant’s identity and current
address by (i) witnessing the signature on the application of each person whose
name will appear on the Account or who will be responsible for the Account; and
(ii) reviewing one of the following: a current drivers license containing the
applicant’s photo, a current government issued identification card containing
the applicant’s photo, a valid US Government issued military identification
containing the applicant’s photo, a valid United States Passport containing the
applicant’s photo, or a valid United States Alien Registration Card (Green Card)
containing the applicant’s photo and confirming that the photo on such
identification reasonably matches the applicant; and (iii) reviewing an
unexpired major credit card (e.g. American Express, VISA, MasterCard, Discover
or major private label credit card) and confirming that the signature on such
credit card reasonably matches the signature on the application; and
(iv) recording on the application where designated the drivers license number or
the card type, place of issuance, and, if any, date of issuance and expiration
date of such identification, as well as the address if the address differs from
the address on the application;

 

(e) provide all information required by HSBC for approval of applications and
legibly insert the Account number and approval number on the application in the
designated area; and

 

(f) send the actual original approved signed application to HSBC at HSBC’s
address on page one above or such other address designated by HSBC within five
(5) Business Days of approval of the application by HSBC.

 

(g) With respect to Telephone Applications, Merchant shall:

 

  (i) Request all information required by HSBC for such applications;

 

  (ii) Make sure all information requested on the Telephone Application is
complete;

 

  (iii) Give the applicant the applicable initial disclosures at the time the
Telephone Application information is requested or such other disclosures as may
be required by HSBC from time to time;

 

  (iv) Provide all information required by HSBC from time to time for approval
of Applications by telephone or other electronic transmission;

 

  (v) Designate on the Application and/or enter into the Terminal that it was a
Telephone Application and Card Sale;

 

  (vi) Not submit to HSBC for funding any Sales Slip resulting from a telephone
or mail order Card Sale until not less than five (5) Business Days after receipt
by Merchant and approval by HSBC of the Telephone or Mail Order Application; and

 

  (vii) Merchant represents and warrants that in connection with telephone
solicitations, it has adopted such policies and procedures to ensure compliance
with all applicable federal and state laws, regulations or rules relating to
telemarketing and/or telephone solicitations including but not limited to the
Telephone Consumer Protection Act of 1991 (“TCPA”) 42 USC 227 and 152(b);
Chapter I, Title 47 of the Code of Federal Regulations, parts 64 and 68, the
Telemarketing and Consumer Fraud and Abuse Prevention Act (TCFAPA) 15 U.S.C.
6101-6108; 16 CFR Part 310 and any applicable telemarketing or telephone
solicitation laws of the state from which and to which Merchant shall be
initiating telephone solicitations for the Card.

 

10



--------------------------------------------------------------------------------

(h) With respect to Internet Applications, Merchant shall:

 

  (i) For all products, include an Application and Cardholder Agreement on its
website notifying visitors that they may complete an Application for a Card via
the Merchant’s Internet website. All Cardholder Agreements and other forms or
any terms, conditions or disclosures related thereto required by Applicable Law
(as indicated in writing by HSBC to Merchant), including, but not limited to,
disclosures required in connection with the Applications, displayed on
Merchant’s Internet website, shall be displayed or used as provided to Merchant
by HSBC, including but not limited to the format, layout, font size, and content
thereof and shall be subject to review and approval of HSBC. In the event HSBC
has modified rate, fees, discounts and/or charges, HSBC may instruct the
Merchant as provided in Section 5.h. (ii) to change, modify or revise the forms
and disclosures to be used in connection with the Program;

 

  (ii) Change, modify, or revise any forms or disclosures used in connection
with the Program in accordance with HSBC’s instructions to replace, change,
modify or revise the existing forms or disclosures with revised forms and
disclosures within two (2) weeks from the date HSBC provides Merchant with
notice of such change, modification or revision, or by any such date required by
Applicable Law (“Implementation Date”). Where changes are required by Applicable
Law, HSBC will use its best efforts to provide notice to Merchant of any such
changes within a reasonable time period;

 

  (iii) Provide HSBC throughout the term of this Agreement with reasonable
access to all forms and disclosures on its website relating to the Program
during normal business hours, in accordance with its normal security procedures
and without disruption of its normal business operations, in order to allow HSBC
and/or any regulatory agencies to which HSBC is subject to review such forms,
disclosures and operations for compliance with this Agreement and Applicable
Law;

 

  (iv) Upon termination of this Agreement, remove from Merchant’s website any
and all disclosures and forms provided by HSBC and all references to HSBC upon
the effective date of said termination.

 

 

(v)

In the event Merchant fails or refuses to adhere to any reasonable instructions
from HSBC to replace, change, modify or revise any forms or disclosures by the
Implementation Date and such failure creates a significant risk of liability to
HSBC under Applicable Law as determined by HSBC, HSBC may, in its sole
discretion, (i) assess a one thousand dollar ($1,000) fine per day for each day
of the next five (5) Business Days after the Implementation Date that Merchant
fails to adhere to such instructions; (ii) cease the processing of Internet
Applications for Accounts and/or cease Authorizations for funding or acceptance
of Sales Slips or Card Sales via the Internet on the sixth (6th) day after the
Implementation Date; and (iii) in addition to any other remedies HSBC may have
at law or equity, HSBC will be entitled to seek a restraining order, injunction
or other similar remedy and to enforce specifically the terms and provisions
contained in this section. Each party hereby acknowledges that money damages
alone would be an inadequate remedy for the injuries and damages which would be
suffered and incurred as a result of any material breach of the provisions of
this section.

 

  (vi) Not process any Card Sales under an Account, or if a Card Sale has
already been initiated, stop shipment of any Goods, and initiate a credit to the
Account if HSBC notifies Merchant that it suspects the Internet Application or
Card Sale is fraudulent within forty-eight (48) hours after approval of the
Internet Application. If HSBC so notifies Merchant more than forty-eight
(48) hours after such approval, Merchant shall use its best efforts to stop
shipment of any Goods.

 

11



--------------------------------------------------------------------------------

  (vii) Not submit to HSBC for funding any Sales Slip resulting from an Internet
Application until not less than five (5) Business Days after receipt by Merchant
and approval by HSBC of the Internet Application;

 

  (viii) Include a copy of the Cardholder Agreement and Disclosure Statement
with all Goods shipped via overnight courier;

 

  (ix) Not permit any additional purchases, Internet or otherwise, on an Account
for a period of not less than seven (7) days after notification from HSBC that
HSBC has approved an Internet Application for an Account; and,

 

  (x) Bear the risk for fraud associated with Internet Applications, Accounts
originated via such applications, and for goods shipped to an address that does
not match HSBC’s billing account and reimburse HSBC for related losses including
standard APR, but excluding penalties and late fees.

Section 5.5 Sales Slips.

Merchant shall, with respect to Sales Slips:

 

(a) enter legibly or capture electronically on a single Sales Slip (prior to
obtaining the Cardholder’s signature for in store sales) (i) a description of
all Goods purchased in the same transaction in detail sufficient to identify the
transaction; (ii) the date of the transaction; (iii) the Authorization number;
(iv) the entire amount due for the transaction (including any applicable taxes);
(v) if applicable, the Promotional Credit Plan and promotional period;
(vi) Cardholder’s name and shipping address; (vii) Account number (except that
Merchant shall not print more than the last 5 digits of the Account number on
any Sales Slip provided to the Cardholder at the point of sale or transaction if
the Sales Slip is electronically printed, provided that the full account number
may be so printed if the sole means of recording the Account number is by
handwriting or by an imprint or copy of the Card); and (viii) Merchant’s name
and address. If the promotional credit plan and promotional period cannot be
entered on the Sales Slip, Merchant shall provide the Cardholder with the Sales
Slip, as well as a handout or flyer explaining the promotional credit plan and
the promotional period;

 

(b) REQUEST AUTHORIZATION FROM HSBC’S AUTHORIZATION CENTER UNDER ALL
CIRCUMSTANCES. HSBC may refuse to accept or fund any Sales Slip that is
presented to HSBC for payment more than sixty days after the date of
Authorization of the Card Sale. If Authorization is granted, legibly enter the
Authorization number in the designated area on the Sales Slip. If Authorization
is denied, do not complete the transaction and follow any instructions from the
Authorization Center;

 

(c) not divide a single transaction between two or more Sales Slips but may
divide a single transaction between an HSBC Sales Slip and a sales slip for
another credit provider provided that: (a) the HSBC credit line is fully
exhausted prior to another credit provider’s credit line being used for the
single transaction; (b) Merchant only allows the non-HSBC funded portion of the
Sales Slip to be placed on a line of credit that was in existence prior to the
start of the transaction; and, (c) Merchant makes all commercially reasonable
efforts to match up product groups and sets on the same credit line.

 

(d) if applicable, imprint legibly on the Sales Slip the embossed legends from
the Card or if the transaction is to be completed electronically or otherwise
without a Card imprint, then enter legibly on the Sales Slip sufficient
information to identify the Cardholder and Merchant, including at least,
Merchant’s name and address, the Cardholder’s name, Account number and the
effective date, if any, on the Card. Merchant shall be deemed to warrant the
Cardholder’s true identity as an authorized user of the Card;

 

12



--------------------------------------------------------------------------------

(e) for in store sales, obtain the signature of the Cardholder on the Sales
Slip, compare the signature on the Sales Slip with the signature panel of the
Card, and if identification is uncertain or if Merchant otherwise questions the
validity of the Card, contact HSBC’s Authorization Center for instructions. For
telephone orders (TO), mail orders (MO), or internet orders (IO), the Sales Slip
may be completed without the Cardholder’s signature and a Card imprint, but
Merchant shall, in addition to all other requirements under this Section 5.5,
enter legibly on the signature line of the Sales Slip the letters TO, MO, or IO,
as appropriate, and not provide Goods after being advised that the TO, MO, or IO
has been canceled or that the Card is not to be honored;

 

(f) BE RESPONSIBLE FOR THE IDENTIFICATION OF THE CARDHOLDER;

 

(g) not present the Sales Slip to HSBC for funding until all Goods are provided
to the Cardholder’s reasonable satisfaction. If the Card Sale is canceled or the
Goods canceled or returned the Sales Slip is subject to Chargeback;

 

(h) enter the Card Sale into the Terminal; and

 

(i) except with respect to telephone orders, mail orders, and internet orders,
deliver a true and completed copy of the Sales Slip to the Cardholder at the
time of delivery of the Goods.

Section 5.6 Credit Slips.

Merchant shall not make any cash refund but shall complete and deliver promptly
to HSBC a Credit Slip evidencing a refund or adjustment and deliver to the
Cardholder a true and complete copy of the Credit Slip at the time the refund or
adjustment is made if Goods are returned, any Card Sale is terminated or
canceled, or Merchant allows any price adjustment. Merchant shall sign and date
each Credit Slip and include thereon a brief description of the Goods returned,
Card Sale terminated or canceled, or adjustment made, the date of the original
Card Sale, Authorization number, Cardholder’s name, address and Account number,
and the date and amount of the credit, all in sufficient detail to identify the
transaction. Merchant shall imprint or legibly reproduce on each Credit Slip the
embossed legends from the Card. The amount of the Credit Slip cannot exceed the
amount of the original transaction as reflected on the Sales Slip. Merchant
shall issue Credit Slips only in connection with previous bona fide Card Sales
and only as permitted hereunder.

Section 5.7 Acceptance, Offset and Funding.

Subject to the terms, conditions, warranties and representations in this
Agreement and provided that Merchant has satisfied all of the conditions set
forth in this Agreement, HSBC agrees to pay to Merchant the amount of each valid
and authorized Sales Slip or Card Sale presented to HSBC during the term of this
Agreement, less the amount of the fees, charges, and discounts described below,
outstanding Account balances for Sales Slips subject to Chargeback,
reimbursements, refunds, customer credits and any other amounts owed to HSBC by
Merchant under this Agreement. HSBC may also offset or recoup said amounts from
future amounts owed to Merchant under this Agreement. Any amounts owed by
Merchant to HSBC that cannot be paid by the aforesaid means shall be due and
payable by Merchant on demand. If Merchant fails or refuses to pay any amounts
owed to HSBC under this Agreement after HSBC’s demand, HSBC may cease
authorizations for and the funding or acceptance of any Sales Slips or Card
Sales or the processing of applications for an Account. Any payment made by HSBC
to Merchant shall not be final but shall be subject to subsequent review and
verification by HSBC. HSBC’s liability to Merchant with respect to the funding
or processing of any Card Sale, Sales Slip or Credit Slip shall not exceed the
amount on the Sales Slip or Credit Slip in connection with such transaction. In
no event shall HSBC be liable to Merchant for any incidental or consequential
damages associated with the funding or processing of or the failure to fund or
process any Sales Slip, Card Sale, or Credit Slip. Funding of Sales Slips by
HSBC to Merchant shall be made by such means and in such manner mutually agreed
to by HSBC and Merchant.

 

13



--------------------------------------------------------------------------------

Merchant acknowledges and agrees (i) that HSBC is paying Merchant for Sales
Slips in advance before HSBC can determine whether such Sales Slips are subject
to Chargeback, (ii) as a result, HSBC’s payment to Merchant is conditioned upon,
and reliance on, Merchant’s agreement to permit HSBC to recoup Chargebacks and
other overpayments from fundings payable to Merchant under this Agreement for
subsequently presented Sale Slips, and (iii) due to the ongoing reconciliation
process implemented under this Agreement, the reduction of current fundings by
the amount of Chargebacks and other amounts owing by Merchant to HSBC
constitutes a single integrated transaction.

Section 5.8 Cardholder Payments and Endorsement.

Merchant agrees that HSBC has the sole right to receive payments on any Sales
Slip or Card Sale funded by HSBC. Unless specifically authorized in writing by
HSBC, Merchant agrees not to make any collections on any such Sales Slips or
Card Sale. Merchant may not knowingly receive payments on any Sales Slip or Card
Sale at any of its locations. In the event a payment is inadvertently received
by Merchant, Merchant agrees to hold such payment in trust for HSBC and to
deliver any such payment to HSBC together with the Cardholder’s name, Account
number, and any correspondence accompanying the payment within five (5) days of
receipt by Merchant. Merchant agrees that Merchant shall be deemed to have
endorsed any Sales Slip, Credit Slip, or Cardholder payments by check, money
order, or other instrument made payable to Merchant that a Cardholder presents
to HSBC in HSBC’s favor, and Merchant hereby authorizes HSBC to supply such
necessary endorsements on behalf of Merchant. Merchant shall not receive any
payments from a Cardholder to prepare and present a Credit Slip for the purpose
of effecting a credit to the Cardholder’s Account.

Section 5.9 Written Complaints.

Merchant shall within three (3) business days of receipt provide HSBC with a
copy of any written complaint from any Cardholder concerning an Account.

Section 5.10 Operating Instructions.

Merchant shall satisfy all other requirements designated in any Operating
Instructions by HSBC, including, but not limited to, procedures and guidelines
relating to cash transactions. HSBC shall provide Merchant reasonable prior
notice if there are any changes in the Operating Instructions. In the event
there is any inconsistency between any Operating Instructions and this
Agreement, this Agreement shall govern unless otherwise expressly indicated by
HSBC in any Operating Instructions.

Section 5.11 Facsimile and E-Mail Communication.

Merchant agrees to accept announcements, changes in Operating Instructions, and
any other type of written material from HSBC at any time during the term of this
Agreement via facsimile or e-mail transmission. Any notices affecting the terms
of this Agreement must also be sent in accordance with Section 13.16 below.

Section 5.12 Merchant Business Practices.

Merchant agrees to provide adequate services in connection with each Card Sale
pursuant to standard customs and trade practices and any applicable
manufacturer’s warranties, and to provide such repairs, service and replacements
and take such other corrective action as may be required by Applicable Law or
any applicable warranty.

 

14



--------------------------------------------------------------------------------

Section 5.13 Presentation of Sales Slip or Credit Slips.

Merchant shall present each Sales Slip or Credit Slip to HSBC or such other
entity designated by HSBC within five (5) Business Days after the date of the
respective sale or credit transaction.

ARTICLE 6 - CHARGEBACKS TO MERCHANT

Section 6.1 Right to Chargeback.

Any Sales Slip or Card Sale is subject to Chargeback under any one or more of
the following circumstances, and thereupon the provisions of Section 6.3 below
shall apply:

 

(a) the application or any information on the application or the Sales Slip or
any required information on the Sales Slip is illegible or incomplete; the Sales
Slip or application is not executed by the Cardholder;

 

(b) an Authorization is not obtained from the Authorization Center;

 

(c) the Sales Slip is a duplicate of a Sales Slip previously paid;

 

(d) the price of the Goods shown on the Sales Slip differs from the amount shown
on the Cardholder’s copy of the Sales Slip;

 

(e) HSBC reasonably determines that (i) Merchant has breached or failed to
satisfy, any term, condition, covenant, warranty, or other provision of this
Agreement, or of the Operating Instructions, in connection with a Sales Slip,
Card Sale or the transaction to which it relates, or an application for a Card
or the opening of an Account;

 

(f) the Sales Slip, application, cardholder agreement or Card Sale is fraudulent
or is subject to any claim of illegality, cancellation, rescission, avoidance or
offset for any reason whatsoever, including, without limitation, negligence,
fraud, misrepresentation, or dishonesty on the part of the customer or Merchant
or its agents, employees, licensees, or franchisees;

 

(g) the related transaction is not a bona fide transaction in Merchant’s
ordinary course of business;

 

(h) the Cardholder in good faith, disputes or denies the Card Sale or other Card
transaction, the execution of the Sales Slip, application, or Cardholder
Agreement;

 

(i) the Cardholder in good faith disputes or denies the delivery, quality, or
performance of the Goods;

 

(j) the Cardholder alleges that a credit adjustment was requested and refused or
that a credit adjustment was issued by Merchant but not posted to the Account
due to Merchant’s failure to submit the Credit Slip to HSBC;

 

(k) Merchant ships Goods to an address that does not match HSBC’s billing
address and the Cardholder denies that the Goods were received; or

 

(l) Merchant fails to deliver to HSBC the Sales Slip, Credit Slip, application
or other records of the Card transaction within the time periods required in
this Agreement.

Section 6.2 Fraud Chargeback Exception.

Notwithstanding anything to the contrary in Section 6.1, but subject to the
limitation set forth in Section 6.2(b), HSBC and Merchant agree that where
Merchant follows the terms and procedures and provides the information set forth
below, except as provided in Section 5.4, HSBC may only chargeback the portion
of the Card Sale or Sales Slip which is reasonably determined by HSBC to be the
result of customer fraud that is equivalent to 50% of the Card Sale or Sales
Slip. The liability of HSBC for all chargebacks is limited to an amount
equivalent to 1% of annual Net Card Sales.

 

(a) Merchant shall have complied with Sections 5.4(a) through 5.4(h) with
respect to the transaction in question.

 

15



--------------------------------------------------------------------------------

(b) Within fifteen (15) Business Days of receipt of HSBC’s request, or such
earlier time as may be required by HSBC, Merchant shall provide to HSBC a copy
of the signed application, signed Sales Slip, and, if the Goods are shipped,
signed delivery receipt, and the signature on the application matches the
signatures on the Sales Slip and, if the Goods are shipped, delivery receipt.

 

(c) For Card Sales made to a Cardholder on the telephone or through the
Internet, Merchant shall not have shipped for 24 hours after an approval to
allow HSBC time to notify Merchant of suspected fraud after any appropriate
fraud checks.

 

(d) Merchant shall not have shipped to an address other than the billing
address.

 

(e) If Merchant has not yet shipped Goods, Merchant shall stop shipment when
HSBC notifies Merchant that the transaction is suspected fraud.

Section 6.3 Resolution and Payment.

Merchant is required to resolve any dispute or other of the circumstances
described above in Section 6.1 to HSBC’s reasonable satisfaction within twenty
one (21) days of notice of Chargeback or Merchant shall pay to HSBC the full
amount of each such Sales Slip or Card Sale subject to Chargeback or the portion
thereof designated by HSBC, as the case may be, plus the finance charges
thereon, and other fees and charges provided for in the Cardholder agreement.
Upon Chargeback to Merchant of a Sales Slip or Card Sale, Merchant shall bear
all liability and risk of loss associated with such Sales Slip or Account, or
the applicable portion thereof, without warranty by, or recourse or liability
to, HSBC. HSBC may deduct amounts owed to HSBC under this Section from any
amounts owed to Merchant under this Agreement. HSBC shall be entitled to recover
reasonable attorney fees incurred by HSBC to collect any Chargeback amounts due
HSBC which are not paid by Merchant in accordance with the terms of the
Agreement.

ARTICLE 7 – TRANSMISSION, RECORDS, AND REPORTS

Section 7.1 Transmission of Data.

In lieu of forwarding paper Sales Slips and Credit Slips to HSBC, Merchant shall
transmit to HSBC, by electronic transmission or other form of transmission
designated by HSBC all data required by this Agreement to appear on Sales Slips
and Credit Slips. All data transmitted shall be in a medium, form and format
mutually agreed to by HSBC and Merchant. Any errors in such data or in its
transmission shall be the sole responsibility of Merchant. The means of
transmission mutually agreed to shall be the exclusive means utilized by
Merchant for the transmission of Sales Slip or Credit Slip transaction data to
HSBC. If HSBC provides any hardware/software in the future in regards to data
transmission, both parties will discuss amending this section.

 

16



--------------------------------------------------------------------------------

Section 7.2 Receipt of Transmission.

Upon successful receipt of any transmission, HSBC shall accept such transmission
and pay Merchant in accordance with this Agreement, subject to subsequent review
and verification by HSBC and to all other rights of HSBC and obligations of
Merchant as set forth in this Agreement. If data transmission is by tape,
Merchant agrees to deliver upon demand by HSBC a duplicate tape of any prior
tape transmission, if such demand is made within forty-five (45) days of the
original transmission.

Section 7.3 Records.

Merchant shall maintain any actual paper Sales Slips, Credit Slips, and other
records pertaining to any transaction covered by this Agreement for such time
and in such manner as HSBC or any law or regulation may require, but in no event
less than two (2) years after the date Merchant presents each transaction data
to HSBC, and Merchant shall make and retain for at least four (4) years legible
copies of the actual paper Sales Slips, Credit Slips or other transaction
records. Within fifteen (15) days, or such earlier time as may be required by
HSBC, of receipt of HSBC’s request, Merchant shall provide to HSBC the actual
paper Sales Slips, Credit Slips or other transaction records, any other
documentary evidence available to Merchant and reasonably requested by HSBC to
meet its obligations under law (including its obligations under the Fair Credit
Billing act) or otherwise to respond to questions, complaints, lawsuits,
counterclaims or claims concerning Accounts or requests from Cardholders, or to
enforce any rights HSBC may have against a Cardholder, including, without
limitation, litigation by or against HSBC, collection efforts and bankruptcy
proceedings, or for any other reason. In the event Merchant fails to comply in
any respect with the provisions of this Section, HSBC may process a Chargeback
for each Card Sale involved pursuant to Article 7 above. Promptly upon
termination of this Agreement or upon the request of HSBC, Merchant will provide
HSBC with all original and microfilm copies of documents required to be retained
under this Agreement.

Section 7.4 Reporting by HSBC.

HSBC shall provide Merchant with standardized monthly and quarterly reports.
Merchant may also request ad hoc reports, but such requests shall be limited and
provided by HSBC in its discretion.

ARTICLE 8 - HSBC REPRESENTATIONS AND WARRANTIES

Section 8.1 General Representations and Warranties.

HSBC represents and warrants to Merchant as of the Effective Date and throughout
the term of this Agreement the following:

 

(a) It has full corporate or other power and authority to enter into this
Agreement; that all corporate or other action required under any organization
documents to make this Agreement binding and valid upon HSBC according to its
terms has been taken; and that this Agreement is and will be binding, valid and
enforceable upon HSBC according to its terms.

 

(b) Neither (i) the execution, delivery and performance of this Agreement, nor
(ii) the consummation of the transactions contemplated hereby will constitute a
violation of law or a violation or default by HSBC under its articles of
incorporation, bylaws or any organization documents, or any material agreement
or contract, and no authorization of any governmental authority is required in
connection with the performance by HSBC of its obligations hereunder.

 

(c) It has and will retain all licenses required by local or state law to
conduct its business and to perform its obligations under this Agreement

 

(d) It will comply with all Applicable Law.

 

17



--------------------------------------------------------------------------------

ARTICLE 9 - MERCHANT REPRESENTATIONS AND WARRANTIES

Section 9.1 General Representations and Warranties.

Merchant represents and warrants to HSBC as of the Effective Date and throughout
the term of this Agreement the following:

 

(a) It has full corporate or other power and authority to enter into this
Agreement; that all corporate or other action required under any organization
documents to make this Agreement binding and valid upon Merchant according to
its terms has been taken; and that this Agreement is and will be binding, valid
and enforceable upon Merchant according to its terms.

 

(b) Neither (i) the execution, delivery and performance of this Agreement, nor
(ii) the consummation of the transactions contemplated hereby will constitute a
violation of law or a violation or default by Merchant under its articles of
incorporation, bylaws or any organization documents, or any material agreement
or contract, and no authorization of any governmental authority is required in
connection with the performance by Merchant of its obligations hereunder.

 

(c) It has and will retain all licenses required by local or state law to
conduct its business and to perform its obligations under this Agreement.

 

(d) It will comply with all Applicable Law.

Section 9.2 Representations and Warranties Regarding Card Sales and
Applications.

Merchant represents and warrants to HSBC as of the Effective Date and throughout
the term of this Agreement the following:

 

(a) Each Card Sale will arise out of a bona fide sale of Goods by Merchant and
will not involve the use of the Card for any other purpose.

 

(b) Each Card Sale will be to a consumer for personal, family, or household
purposes.

 

(c) Cardholder applications will be available to the public (i) without regard
to race, color, religion, national origin, sex, marital status, disability or
age (provided the applicant has the capacity to enter into a binding contract)
and (ii) not in any manner which would discriminate against an applicant or
discourage an applicant from applying for the Card.

 

(d) It has developed, implemented and will maintain effective policies and
procedures designed to detect relevant and applicable Red Flags as such Red
Flags are defined by the final rules and guidelines that implement Section 114
of the Fair and Accurate Credit Transaction Act of 2003 (FACTA). Merchant shall
report to HSBC the occurrence of applicable Red Flags regarding Cardholders and
Card applicants, and take appropriate steps to prevent or mitigate identity
theft of Cardholders and applicants. Red Flag processes and procedures will be
triggered, as applicable in a particular transaction, where:

1) Documents provided for identification at the point of application by a Card
applicant appear altered or forged.

2) The photograph or physical description on the identification is not
consistent with the appearance of the Card applicant or Cardholder presenting
the identification.

3) Other information on the identification of the Card applicant is not
consistent with information provided by the person presenting the
identification.

 

18



--------------------------------------------------------------------------------

4) An application appears to have been altered or forged.

5) The Card applicant opening the Account fails to provide all required personal
identifying information on an application, or in response to notification that
the application is incomplete.

6) A new Account is used in a manner Merchant would reasonably associate with
known patterns of fraud.

ARTICLE 10 - INDEMNIFICATION

Section 10.1 Indemnification by Merchant.

Merchant shall indemnify HSBC, its Affiliates, and their respective officers,
employees, agents and directors (collectively, the “HSBC Indemnified Parties”)
and hold the HSBC Indemnified Parties harmless, from any losses, damages, costs,
expenses (including reasonable attorneys fees), liabilities, judgments, demands,
offsets, defenses, counterclaims, actions, proceedings, claims or complaints
incurred by any of the HSBC Indemnified Parties, regardless of the person,
entity, or instrumentality making such assertion, arising out of: (i) Merchant’s
failure to comply with this Agreement; (ii) anything done or not done by
Merchant in connection with Card Sales, Card transactions or credits;
(iii) anything done or not done by Merchant in connection with the furnishing of
any Goods purchased by Cardholders; (iv) the death or injury to any person or
the loss, destruction or damage to any property arising out of anything done or
not done by Merchant in connection with the design, manufacture or furnishing by
Merchant of any Goods purchased by Cardholders; (v) Merchant’s advertisements
and promotions relating to the Program, credit terms or credit products which
have not been approved by HSBC; (vi) any actual or alleged illegal or improper
conduct of Merchant or its employees or agents in connection with any of the
transactions contemplated by this Agreement; and (vii) any violation, or claimed
violation, by Merchant of the Equal Credit Opportunity Act, Truth in Lending
Act, or any other Applicable Laws.

Section 10.2 Indemnification by HSBC .

HSBC shall be liable to and shall indemnify and hold harmless Merchant, its
Affiliates, and their respective officers, employees, agents and directors (the
“Merchant Indemnified Parties”) from any losses, damages, costs, expenses
(including reasonable attorneys fees), liabilities, judgments, demands, offsets,
defenses, counterclaims, actions, proceedings, claims or complaints incurred by
any of the Merchant Indemnified Parties, regardless of the person, entity, or
instrumentality making such assertion, arising out of (i) HSBC’s failure to
comply with this Agreement; (ii) anything done or not done by HSBC in connection
with such Cardholder’s Account; (iii) any actual or alleged illegal or improper
conduct of HSBC, or its employees or agents with respect to the Card, a Card
Sale, an Account or any other matters relating to the Program; (iv) any
violation, or claimed violation, by HSBC , with respect to the application or
agreement, or the Equal Credit Opportunity Act, Truth in Lending Act or any
other Applicable Laws; and (v) the Operating Instructions, advertisements, and
promotions prepared by HSBC relating to the Program, credit terms or credit
products. Notwithstanding the foregoing, the indemnification by HSBC shall not
apply to any claim or complaint relating to the failure of Merchant to resolve a
billing inquiry or dispute with a Cardholder relating to Goods or services
purchased on an Account where such failure was not caused by HSBC.

 

19



--------------------------------------------------------------------------------

Section 10.3 Notice of Claim.

In the event that HSBC or Merchant know of any facts which would lead to a claim
or demand, receive a claim or demand, or be subject to any suit or proceeding,
of which a claim may be made against the other under this Section (other than a
claim, demand, suit or proceeding by a party to this Agreement against the other
party to this Agreement that has not been initiated), the indemnified party
shall give prompt written notice thereof to the indemnifying party and the
indemnifying party will be entitled to participate in the settlement or defense
thereof with counsel satisfactory to indemnified party at the indemnifying
party’s expense. In any case, the indemnifying party and the indemnified party
shall cooperate (at no cost to the indemnified party) in the settlement or
defense of any such claim, demand, suit, or proceeding.

ARTICLE 11 - TERM AND TERMINATION

Section 11.1 Term.

This Agreement shall be effective as of the Effective Date when executed by
authorized officers of each of the parties. It shall remain in effect until
December 31, 2013 (“Initial Term”), and shall thereafter be automatically
renewed for successive two (2) year terms (each a “Renewal Term”) unless and
until terminated as provided herein. The termination of this Agreement shall not
affect the rights and obligations of the parties with respect to transactions
and occurrences that take place prior to the effective date of termination,
except as otherwise provided herein.

Section 11.2 Termination.

This Agreement may be terminated:

 

(a) effective at the end of the Initial Term or any Renewal Term, by HSBC or
Merchant upon not less than one hundred and eighty (180) days prior written
notice to the other prior to the end of such term;

 

(b) by HSBC upon written notice to Merchant if the aggregate dollar amount of
all Sales Slips subject to Chargeback in any monthly billing cycle exceeds *% of
the total net balances of all Accounts at the end of such monthly billing cycle,
or if Sales Slips subject to Chargeback account for *% of total sales in any two
consecutive calendar quarters.

 

(c) by HSBC or Merchant upon written notice to the other in the event the other
party (i) shall elect to wind up or dissolve its operation or is wound up and
dissolved; (ii) becomes insolvent or repeatedly fails to pay its debts as they
become due; (iii) makes an assignment for the benefit of creditors; (iv) files a
voluntary petition in bankruptcy, or for reorganization or is adjudicated as
bankrupt or insolvent; (v) has a liquidator or trustee appointed over its
affairs; (vi) suffers a material adverse change in its financial condition as
reasonably determined by the terminating party in that party’s sole discretion;
(vii) suspends or goes out of business or substantially reduces its business
operations or sends a notice of a proposed bulk sale of all or part of its
business; (viii) materially breaches its obligations or any warranty or
representation under this Agreement; or (ix) as reasonably determined by the
terminating party, will not be able to perform its obligations under this
Agreement; and

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------

(d) by HSBC upon written notice to Merchant (i) if there occurs any material
change in ownership of Merchant greater than * percent (*%); (ii) if HSBC
receives a disproportionate number of Cardholder inquiries, disputes, or
complaints defined as Accounts from which disputes are received in excess of * %
of accounts with balances during any two successive quarters; or (iii) if in
HSBC’s judgment, any Applicable Law requires that this Agreement or either
party’s rights or obligations hereunder be amended, modified, waived or
suspended in any material respect, including, without limitation, the amount of
finance charges or fees that may be charged or collected or the consumer rate
that may be charged on purchases with the Account; provided, however, that
either party provides thirty (30) days written notice if it intends to exercise
its right under Section 11. 2(d)(i) or (ii).

 

(e) by either party without penalty on written notice, after ninety (90) days of
the other party’s performance hereunder being prevented or materially impeded,
without the ability to cure, by an event of force majeure as set forth in
Section 13.14.

Section 11.3 Duties and Rights Upon Termination.

Upon termination of this Agreement, Merchant shall promptly submit to HSBC all
Card Sales, Sales Slips, Credit Slips and other transaction documents or data
made through the date of termination. In addition, Merchant shall promptly
return all computer hardware and software, remote data entry terminals and
peripherals and other equipment provided by HSBC in good working order and
Merchant shall de-install from its operating system any program files provided
by HSBC to Merchant. HSBC is not liable to Merchant for any direct or
consequential damages that Merchant may suffer as a result of HSBC’s termination
of this Agreement.

Section 11.4 Survival.

The terms and provisions of Articles 6, 7, 8, 9, 10, 12, and Sections 5.6, 11.3,
13.3, 13.4, 13.5, 13.6, 13.7, 13.8, 13.9, 13.10, 13.23, 13.24, and 13.25 shall
survive termination of this Agreement.

ARTICLE 12 - LETTER OF CREDIT

Section 12.1 Letter of Credit

On or before January 1, 2009, Merchant shall provide a letter of credit (“Letter
of Credit”) to HSBC from Merchant’s bank in form and content satisfactory to
HSBC in the amount of * ($*). In the event Merchant does not pay HSBC any
amounts due hereunder when due, including amounts due for Chargebacks, HSBC may
draw upon the Letter of Credit to cover amounts owing to HSBC. Merchant shall
also hereafter execute such documents and take such other actions as HSBC
reasonably determines necessary in order to permit HSBC to draw on the Letter of
Credit. Merchant hereby authorizes its issuing bank to comply with all
instructions from HSBC with respect to the Letter of Credit, without further
consent or direction from Merchant. The amount and terms of the Letter of Credit
shall be reviewed semi-annually by the parties. The Letter of Credit may be
withdrawn no sooner than one year after termination of this Agreement.

 

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

21



--------------------------------------------------------------------------------

ARTICLE 13 - MISCELLANEOUS

Section 13.1 Merchant Financial Information.

HSBC may annually review Merchant’s financial stability. To assist HSBC in doing
this, Merchant shall deliver to HSBC no later than 45 days after the end of each
fiscal quarter, a financial statement certified by a duly authorized officer or
representative of Merchant with knowledge of the accuracy of the information
contained therein, including, without limitation, all footnotes, and supporting
materials with sufficient detail to accurately portray the financial condition
of Merchant. Merchant warrants and represents that its financial statements
submitted to HSBC by or on behalf of Merchant are true and accurate and Merchant
agrees to supply such additional financial information as HSBC may reasonably
request from time to time. Merchant understands that HSBC may verify the
information on any financial statement or other information provided by Merchant
and, from time to time, may seek credit and other information concerning
Merchant from others and may provide financial and other information regarding
the portfolio to its Affiliates or to others for purposes of its asset
securitizations and sales.

Section 13.2 Securitization.

HSBC shall have the right to securitize the portfolio or any part thereof by
itself or as part of a larger offering at any time. Such a securitization shall
not affect Merchant’s rights or HSBC’s obligations with respect to customer
service, payment processing, and collections. However, HSBC shall not securitize
the Accounts in any manner that may encumber Merchant’s, or its third party
designee’s, right to purchase the Accounts upon termination.

Section 13.3 Limited License

Merchant hereby authorizes HSBC for purposes of this Agreement to use Merchant’s
Proprietary Designations on the Cards, applications, periodic statements,
billing statements, collection letters or documents, promotional or advertising
materials and otherwise in connection with the Program, subject to Merchant’s
periodic reasonable review of such use and to such reasonable specifications of
Merchant. Merchant represents and warrants that it has obtained appropriate
federal and state trademark registrations to protect its interest in the use and
ownership of its Proprietary Designations. Merchant shall, indemnify, defend and
hold HSBC harmless from any loss, damage, expense or liability arising from any
claims of alleged infringement of its Proprietary Designations (including
reasonable attorneys’ fees and costs). Merchant may not use any name or service
mark of HSBC or any of its Affiliates in any manner without the prior written
consent of HSBC .

Section 13.4 Material Inducement

Merchant acknowledges and agrees that HSBC is specifically relying on the
agreements, representations, warranties and waivers contained herein and that
such agreements, representations warranties and waivers constitute a material
inducement to HSBC to accept this Agreement and to enter into the transactions
contemplated herein.

Section 13.5 Confidentiality

Merchant will keep confidential and not disclose to any person or entity (except
to employees, officers, partners or directors of Merchant who are engaged in the
implementation and execution of the Program) and shall use, or cause to be used,
such Confidential Information solely for the purposes of the performance of
Merchant’s obligations under the terms of this Agreement. Further, each party
shall keep confidential and not disclose to any person or entity (except
employees, officers, agents or

 

22



--------------------------------------------------------------------------------

directors of that party or its Affiliates who are engaged in the implementation
and execution of the Program) this Agreement and any information that party
receives from the other party which is designated confidential by the other
party. In the event HSBC sells or assigns the Accounts or any portion of the
Accounts under the Program, unless prohibited by law, HSBC may disclose any
Confidential Information under this provision reasonably necessary or required
to effectuate such sale or assignment.

Notwithstanding anything to the contrary, each party to this Agreement (and each
employee, representative or other agent for each party to this Agreement for so
long as they remain an employee, representative or agent) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by the Agreement and all materials of
any kind (including opinions or other tax analyses) that are provided to each
party relating to such tax treatment or tax structure. The preceding sentence
shall be effective immediately upon the commencement of discussions between the
parties (whether such discussions commenced verbally, in writing or otherwise)
that are related to the terms of this Agreement.

The obligations set out herein do not apply to HSBC Holdings plc (“HSBC
Holdings”) nor any subsidiary or division thereof other than HSBC , except to
the extent that HSBC Holdings staff or staff within such other subsidiary or
division receive Confidential Information from HSBC, in which such case the
obligations set forth herein will upon and from the date of such receipt be
taken to apply to HSBC Holdings or any such other subsidiary or division.

Section 13.6 Information Security

Merchant has developed, implemented, and will maintain effective information
security policies and procedures that include administrative, technical and
physical safeguards designed to 1) ensure the security and confidentiality of
Confidential Information provided to Merchant hereunder, 2) protect against
anticipated threats or hazards to the security or integrity of such Confidential
Information, 3) protect against unauthorized access or use of such Confidential
Information, and (4) ensure the proper disposal of Confidential Information. All
Merchant personnel handling such Confidential Information have been
appropriately trained in the implementation of Merchant’s information security
policies and procedures. Merchant regularly audits and reviews its information
security policies and procedures to ensure their continued effectiveness and
determine whether adjustments are necessary in light of circumstances including,
without limitation, changes in technology, customer information systems or
threats or hazards to Confidential Information.

Section 13.7 Privacy.

Merchant shall not make any unauthorized disclosure of or use any personal
information of individual consumers which it receives from HSBC or on HSBC’s
behalf other than to carry out the purposes for which such information is
received, and Merchant and HSBC shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

Section 13.8 Reports; Examination Rights.

Merchant shall keep an accurate record of all transactions that occur under this
Agreement. HSBC or its agent may examine, at HSBC’s expense, the books and
records of Merchant that are relevant to this Agreement. Any such examination
will be conducted during normal business hours upon no less than ten (10) days
advance written notice to Merchant. Merchant will cooperate fully with HSBC
and/or

 

23



--------------------------------------------------------------------------------

its agent and allow inspection of its relevant books and records in order to
review and assess Merchant performance of and compliance with the terms of this
Agreement including, without limitation, the sufficiency of Merchant information
security policies and procedures with respect to HSBC’s Confidential
Information. In evaluating the sufficiency of Merchant’s information security
policies and procedures, HSBC shall be provided access to reports of audits,
tests and/or other evaluations of Merchant’s information security policies and
procedures conducted by Merchant in the ordinary course of its business.

Section 13.9 Regulatory Examinations

Merchant acknowledges that HSBC may be subject to audit and examination by
governmental regulatory authorities. Merchant agrees to provide access to the
books and records that pertain to HSBC’s relationship with Merchant, upon being
granted a reasonable period of time to do so, to any such governmental
regulatory authority, upon the request of such authority or of HSBC for that
purpose. All examinations conducted hereunder by HSBC, its agent, or its
governmental regulatory authority shall be at the expense of HSBC.

Section 13.10 Merchant’s Agents.

In the event Merchant desires that HSBC provide a third party access to certain
Program information of HSBC to which Merchant is otherwise entitled in
connection with this Agreement, Merchant shall direct and authorize HSBC to do
so, but before HSBC is obligated to do so, the following must occur:
(a) Merchant shall enter into a written agreement with that third party pursuant
to which that third party shall agree to act as Merchant’s agent in receiving
information provided by HSBC , to only use such information as Merchant’s agent
in connection with the Program and for no other reason, to use such information
and to otherwise act in compliance with applicable law, including, without
limitation, the Gramm-Leach Bliley Act of 1999 and its implementing regulation;
(b) Merchant shall provide a copy of such agreement to HSBC; (c) Merchant shall
cause such agent to use any such information in accordance with the
aforementioned agreement; and (d) such agent shall be required to enter into an
agreement with HSBC which contains confidentiality provisions and other terms
governing the provision of such information to that agent. Notwithstanding
HSBC’s agreement with such agent, Merchant shall be responsible for the acts of
that agent.

Section 13.11 Change in Ownership.

Merchant agrees to send HSBC at least thirty (30) days’ prior written notice of
any change in Merchant’s name or location, any material change in ownership of
Merchant’s business or any change in Sales Slip or Credit Slip information
concerning Merchant.

Section 13.12 Nonwaiver.

Merchant’s liability under this Agreement, including, without limitation, its
liability under Section 13.7 above, shall not be affected by any settlement,
extension, forbearance, or variation in terms that HSBC may grant in connection
with any Sales Slip or Account or by the discharge or release of the obligations
of the Cardholder(s) or any other person by operation of law or otherwise.
Merchant hereby waives any failure or delay on HSBC’s part in asserting or
enforcing any right that HSBC may have at any time under this Agreement or under
any Account.

 

24



--------------------------------------------------------------------------------

Section 13.13 Status of the Parties.

In performing their responsibilities pursuant to this Agreement, HSBC and
Merchant are in the position of independent contractors, and in no circumstances
shall either party be deemed to be the agent or employee of the other. This
Agreement is not intended to create, nor does it create and shall not be
construed to create, a relationship of principal and agent, partner or joint
venturer or an association for profit between HSBC or Merchant. Any amounts ever
owing by Merchant pursuant to this Agreement represent contractual obligations
only and are not a loan or debt.

Section 13.14 Force Majeure.

Neither party to this Agreement shall be liable to the other by reason of any
failure in performance of this Agreement in accordance with its terms if such
failure arises out of a cause beyond the control and without the fault or
negligence of such party. Such causes may include but are not limited to acts of
God, of the public enemy or of civil or military authority, unavailability of
energy resources, system or communication failure, delay in transportation,
fires, strikes, riots or war. In the event of any force majeure occurrence, the
disabled party shall use its best efforts to meet its obligations as set forth
in this Agreement.

Section 13.15 Additional Products and Services.

HSBC and/or any of its Affiliates may at any time, whether during or after the
term of this Agreement and whether the Accounts are owned by HSBC, solicit
Cardholders for any other credit cards or other types of accounts or financial
or insurance services or products offered by HSBC and/or any of its Affiliates.

Section 13.16 Notices.

All notices required or permitted by this Agreement shall be in writing and
shall be sent to the respective parties as follows:

If to HSBC:

HSBC Bank Nevada, National Association

2700 Sanders Rd.

Prospect Heights, IL 60070

Attention: Managing Director – Retail Services

With a copy to:

HSBC Retail Services Law Department

2700 Sanders Road

Prospect Heights, Illinois 60070

Attention: General Counsel – Retail Services

If to Merchant:

Nautilus, Inc.

16400 SE Nautilus Dr.

Vancouver, Washington 98683

Attn: Director of Legal Affairs

 

25



--------------------------------------------------------------------------------

or such other addresses as each party may designate to the other by notice
hereunder. Said notices shall be deemed to be received when sent to the above
addresses (i) upon three (3) Business Days after deposit in the U.S. first class
mail with postage prepaid, (ii) upon personal delivery, or (iii) upon receipt by
telex, facsimile, or overnight/express courier service or mail.

Section 13.17 Amendments and Supplementary Documents.

Reference herein to “this Agreement” shall include any schedules, appendices,
exhibits, and amendments hereto. HSBC may amend this Agreement upon ten
(10) days’ prior written notice to Merchant if such modification is reasonably
determined by HSBC to be required by any state or federal law, rule, regulation,
governmental or judicial order, opinion, interpretation or decision. Any
amendment or modification to this Agreement must be in writing and signed by a
duly authorized officer of HSBC and Merchant to be effective and binding upon
the parties; no oral amendments or modifications shall be binding upon the
parties.

Section 13.18 Assignment.

This Agreement is binding upon the parties and their successors and assigns.
Notwithstanding, Merchant may not assign this Agreement without the prior
written consent of HSBC. Any merger, consolidation, transfer of assets or other
transfer of control (defined to be a transfer on a cumulative basis of more than
25% of voting control) shall be deemed to be an assignment expressly prohibited
by this Section 13.18 without the prior written consent of HSBC. Any purported
assignment without such consent shall be void. HSBC may without Merchant’s
consent assign this Agreement or any of the rights or obligations hereunder to
any Affiliate of HSBC at any time. In the event of such assignment, the assignee
shall have the same rights, remedies and obligations as HSBC under this
Agreement.

Section 13.19 Nonwaiver and Extensions.

HSBC shall not by any act, delay, omission, or otherwise be deemed to have
waived any rights or remedies hereunder. Merchant agrees that HSBC’s failure to
enforce any of its rights under this Agreement shall not affect any other right
of HSBC or the same right in any other instance.

Section 13.20 Rights of Persons Not a Party.

This Agreement shall not create any rights on the part of any person or entity
not a party hereto, whether as a third party beneficiary or otherwise.

Section 13.21 Section Headings.

The headings of the sections of this Agreement are for reference only, are not a
substantive part of this Agreement and are not to be used to affect the
validity, construction or interpretation of this Agreement or any of its
provisions.

Section 13.22 Integrations.

This Agreement contains the entire agreement between the parties. There are
merged herein all prior oral or written agreements, amendments, representations,
promises and conditions in connection with the subject matter hereof. Any
representations, warranties, promises or conditions not expressly incorporated
herein shall not be binding on HSBC.

 

26



--------------------------------------------------------------------------------

Section 13.23 Governing Law/Severability.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, without regard to the conflicts of law principles of
Nevada. If any provision of this Agreement is contrary to Applicable Law, such
provision shall be deemed ineffective without invalidating the remaining
provisions hereof.

Section 13.24 Jurisdiction.

ANY SUIT, COUNTERCLAIM, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT MUST BE BROUGHT BY THE PARTIES SOLELY IN THE COURTS OF THE STATE OF
ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS. MERCHANT AND HSBC HERBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS AND ANY APPELLATE COURTS THEREOF FOR THE PURPOSE OF
ANY SUCH SUIT, COUNTERCLAIM, ACTION, PROCEEDING OR JUDGMENT (IT BEING UNDERSTOOD
THAT SUCH CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WAIVES ANY RIGHT
TO SUBMIT ANY DISPUTES HEREUNDER TO ANY COURTS OTHER THAN THOSE ABOVE).

Section 13.25 WAIVER OF JURY TRIAL.

HSBC AND MERCHANT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM
CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, ANY RELATED DOCUMENT OR UNDER ANY
OTHER DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION, SUIT, PROCEEDING
OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY; THIS
PROVISION IS A MATERIAL INDUCEMENT FOR HSBC AND MERCHANT ENTERING INTO THIS
AGREEMENT.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HSBC and Merchant have caused their duly authorized
representatives to execute this Merchant Agreement as of the date set forth
above.

 

HSBC BANK NEVADA,     NATIONAL ASSOCIATION     ATTESTED OR WITNESSED By:   /S/
Brian D. Hughes     By:   /s/ Kimberly D. Schneider Print Name:   Brian D.
Hughes     Print Name:   Kimberly D. Schneider Title:   Executive Vice President
    Title:   Executive Assistant NAUTILUS, INC.     ATTESTED OR WITNESSED By:  
/s/ Kenneth L. Fish     By:   /s/ Susan D. Krauss Print Name:   Kenneth L. Fish
    Print Name:   Susan D. Krauss Title:   Senior Vice President, Chief
Administrative Officer     Title:   Executive Assistant

 

94-3002667 Merchant’s Federal Tax ID #

 

28



--------------------------------------------------------------------------------

Schedule 2.2

FINANCIAL TERMS

Discounts

The base discount fees shall be as follows:

 

Standard Credit Program

   Discounts     Multiplier

Standard Revolving

   *0 %   *

3 month SAC/Delayed Monthly Payments

   * %   *

6 month SAC/Monthly Payments

   * %   *

12 month SAC/Monthly Payments

   * %   *

6 month Waived Finance Charge/Delayed Monthly Payments

   * %   *

12 month Waived Finance Charge/Delayed Monthly Payments

   * %   *

16.99% Reduced Rate/Fixed Payments

   * %   *

Extended Credit Program

   Discounts     Multiplier

Standard Revolving

   * %   *

3 month SAC/Delayed Monthly Payments

   * %   *

6 month SAC/Monthly Payments

   * %   *

12 month SAC/Monthly Payments

   * %   *

6 month Waived Finance Charge/Delayed Monthly Payments

   * %   *

12 month Waived Finance Charge/Delayed Monthly Payments

   * %   *

16.99% Reduced Rate/Fixed Payments

   * %   *

The Promotional Credit Plan discount fees shall be adjusted based upon changes
in LIBOR and the Liquidity Spread. The new Promotional Credit Plan discount fees
shall be determined and adjusted on each Adjustment Date. The new Promotional
Credit Plan discount fees shall be effective as to all Credit Promotion volume
accepted and funded by HSBC for the next three (3) months starting immediately
after the applicable Adjustment Date.

The new Promotional Credit Plan discount fees shall be determined by adding or
subtracting the LIBOR Adjustment and the Liquidity Spread Adjustment to or from
the base Promotional Credit Plan discount fee for each Credit Promotion.

Example – 6 Months Standard Credit Program SAC/Monthly Payments Credit Promotion

If the Current LIBOR on the Adjustment Date is *% and the Base LIBOR was *%, and
if the Current Liquidity Spread on the Adjustment Date is *i% and the Base
Liquidity Spread was *%, the discount fee would be calculated as follows:

1. *% (Current LIBOR) minus *% (Base LIBOR) = *% (LIBOR Spread); * (Multiplier
for a 6 Month Standard SAC/MP promotion) times *% (LIBOR Spread) = * % (LIBOR
Adjustment)

2. *% (Current Liquidity Spread) minus *% (Base Liquidity Spread) = *%
(Liquidity Spread); .*(Multiplier for a 6 Month Standard SAC/MP promotion) times
*% (Liquidity Spread) = *% (Liquidity Spread Adjustment).

3. *% (6 Month Standard SAC/MP promotion base discount fee) + *% (LIBOR
Adjustment) + *% (Liquidity Spread Adjustment) = *% (new discount fee for 6
Month Standard SAC/MP promotion).

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the discount fees for the Standard Plan and all
Promotional Credit Plans shall never be lower than 0%.

Merchant shall be entitled to a refund of the discount fees if the Card Sale is
canceled or the Goods are returned or canceled within thirty (30) days of the
date of the Card Sale. There shall be no refund of the discount fees if the Card
Sale is canceled or the Goods are returned or canceled thirty (30) days or more
after the date of the Card Sale.”

Application Approval Rates.

HSBC will notify Merchant of any significant changes that impact approval rates
for the Program and, at Merchant’s request, discuss those changes with Merchant.

 

30



--------------------------------------------------------------------------------

Schedule 2.5

SALES, GROSS RECEIPTS, AND PRIVILEGE TAX REFUNDS, DEDUCTIONS, AND CREDITS

I. Applicability. Merchant agrees that HSBC or Merchant may file claims for
refund (“Refunds”) or claim deductions, credits, amended returns or audit
offsets (collectively, “Credits”) with respect to sales tax, gross receipts tax,
transaction privilege tax, or other similar tax imposed on sales of tangible
property with respect to any Accounts in states (and local jurisdictions) in
which HSBC and Merchant mutually agree (i) the balances of which have been
charged off by HSBC for federal income tax purposes, (ii) which were or are
owned by HSBC , and (iii) which were originated with customers of Merchant who
financed their retail purchases through HSBC , or through another lender and the
Account was acquired by HSBC (“Mutual Claims”). This agreement shall apply to
all Refunds or Credits filed or claimed on or after the Effective Date. Except
as is otherwise provided in this Agreement, all Accounts that are the subject of
this Schedule 2.10 were either acquired or originated by HSBC or received by
HSBC by assignment without recourse. In the event of a termination of this
Agreement, all Mutual Claims filed or pending prior to such termination shall
continue to be processed and governed by the terms of this Schedule 2.10 (a
Mutual Claim is pending with respect to an Account if the Account has been
charged off by HSBC prior to or after the termination of this Agreement, but no
Mutual Claim has been filed as of the date of termination of this Agreement with
respect to such Account).

II. Assignment. With respect to claims for Refunds or Credits in states (and
local jurisdictions) in which HSBC is the lead claimant (including, but not
limited to, California, Indiana, and Washington), Merchant hereby assigns its
right to any bad debt sales or use, gross receipts, transaction, privilege or
other tax refunds, deductions or credits to HSBC with respect to all Accounts
charged off relating to sales made in such states.

III. Agreement to Pursue Mutual Claims. HSBC and Merchant shall mutually agree
upon the states in which Mutual Claims are to be filed. In the event Merchant
elects to not participate for a particular period or in a particular state, HSBC
may elect to pursue such Refund or Credit for its own account for such period or
state and HSBC shall be entitled to all proceeds received from such Refund or
Credit.

IV. Determination of Claimant and Method of Pursuing Mutual Claims. The
determination of the party filing the Refund or claiming the Credit in a
particular state shall be made by mutual agreement of HSBC and Merchant. The
determination of whether the Mutual Claim shall be pursued as a Refund or Credit
shall be made by mutual agreement of HSBC and Merchant.

V. Preparation and Filing of Mutual Claims. HSBC shall prepare all Mutual Claims
for filing regardless of the identity of the claimant. Merchant will work
expeditiously with HSBC to ensure that no Mutual Claims will be lost or denied
due to the expiration of any statute of limitations. If the Mutual Claim is a
Credit, HSBC shall provide the documentation supporting the Credit in
spreadsheet format to Merchant, and Merchant shall file the return or amended
returns on which the Credit shall be taken. Merchant shall provide to HSBC the
taxable sales percentage from Merchant’s sales tax returns (taxable sales
divided by total sales for such state) for each state and period with respect to
which a Mutual Claim will be filed and any other information that is requested
by HSBC or a state (including but not limited to information contained in
Merchant’s state or federal income tax returns or from Merchant’s computer
systems) within 60 days after HSBC or the state

 

31



--------------------------------------------------------------------------------

requests such information. If a Refund is to be claimed in any state that
requires an election or other written form to be filed as a condition to
receiving a Refund, Merchant agrees to provide and execute such form that
satisfies such state’s requirement regarding Merchant and all of Merchant’s
retailers that are Affiliates of Merchant. If a state contacts either party with
respect to any Mutual Claim, such party shall (i) provide prompt written notice
of such event to the other party, (ii) provide copies of all correspondence and
documents received from the state to the other party with respect to such Mutual
Claim and (iii) consult with the other party prior to engaging in discussions
with any state or providing any information (including Confidential Information)
to any state regarding the Mutual Claims.

VI. Audits of Mutual Claims. If either party receives a notice of audit from a
state, such party shall (i) provide written notice to the other party and
(ii) provide copies of all correspondence received from the State to the other
party with respect to such Mutual Claim. HSBC and Merchant shall jointly defend
the audit through mutually agreeable means. Both parties shall consult with the
other party prior to engaging in discussions with any state or providing any
information (including Confidential Information) to any state regarding the
audit of any Mutual Claim.

VII. Litigation With Respect To Denied or Assessed Mutual Claims. In the event a
Mutual Claim is assessed or denied, HSBC and Merchant shall mutually determine
whether to appeal such denial through the state administrative appeals process
and, if applicable, to court.

VIII. Proceeds of Refunds and Credits. HSBC and Merchant shall each bear their
own internal and external costs in connection with all Mutual Claims, including
the fees and expenses of all outside consultants and attorneys. Merchant and
HSBC agree that the Merchant shall receive twenty-five percent (25%) and HSBC
shall receive seventy-five (75%) of the gross amount (including interest) of the
Refunds received or Credits claimed with respect to Mutual Claims (the “Sharing
Percentage”). A party receiving a Refund shall retain its Sharing Percentage and
shall pay to the other party, in cash or by check, the other party’s Sharing
Percentage within thirty (30) days of receipt. In the event the party receiving
the Refund fails to pay the Sharing Percentage to the other party within such
thirty (30) day period, the party receiving the Refund shall also pay interest
to the other party on the other party’s Sharing Percentage at the rate of 1% per
month until paid. If Merchant claims a Credit, Merchant shall retain its Sharing
Percentage and shall pay to HSBC, in cash or by check, HSBC ‘s Sharing
Percentage within thirty (30) days after the earliest to occur of the Credit
being claimed on a return or amended return, the Credit being approved/granted
by the state, or the allowance of an audit offset by the state. In the event
Merchant fails to pay the Sharing Percentage to HSBC within such thirty (30) day
period, Merchant shall also pay interest to HSBC on its Sharing Percentage at
the rate of 1% per month until paid.

IX. Audit Assessment. In the event either party is audited or assessed by a
governmental entity and, as a result of such assessment any Refund or Credit
resulting from a Mutual Claim is required to be returned to the governmental
entity, the non-audited party will pay the audited party its Sharing Percentage
of the Refund or Credit returned by the audited party, plus its Sharing
Percentage of any interest and/or penalties paid by the audited party (except
interest and penalties caused solely by the audited party’s acts, omissions, or
negligence), within thirty (30) days after the audited party pays such amount to
the State and provides written proof of payment to the non-audited party. In the
event a non-audited party fails to pay the amounts described in the immediately
preceding sentence to the audited party within such thirty (30) day period, the
non-audited party shall also pay to the audited party interest on such amount at
the rate of 1% per month until paid.

 

32



--------------------------------------------------------------------------------

X. Chargebacks and Repurchases. Merchant agrees that HSBC or Merchant may file
Refunds or claim Credits with respect to sales tax, gross receipts tax,
transaction privilege tax, or other similar tax imposed on sales of tangible
property with respect to any Accounts in states (and local jurisdictions) in
which HSBC and Merchant mutually agree, that were originated with customers of
Merchant who financed their retail purchases through HSBC and which HSBC charged
back to Merchant pursuant to Article 6 of this Agreement (“Chargeback Mutual
Claims”). Merchant and HSBC agree that the terms outlined above in Sections III
through VIII of this Schedule 2.10 shall apply to Chargeback Mutual Claims
except that the Sharing Percentage for the Chargeback Mutual Claims is
seventy-five percent (75%) for the Merchant and twenty-five (25%) for HSBC .
HSBC may elect to not participate for a particular period or in a particular
state. In the event HSBC elects to not participate for a particular period or in
a particular state, Merchant may elect to pursue such Refund or Credit for its
own account for such period or state and Merchant shall be entitled to all
proceeds received from such Refund or Credit. In the event of a termination of
this Agreement, all Chargeback Mutual Claims filed or pending prior to such
termination shall continue to be processed and governed by the terms of this
Schedule 2.10 (a Chargeback Mutual Claim is pending with respect to an Account
if the Account has been charged off by HSBC prior to or after the termination of
this Agreement, but no Chargeback Mutual Claim has been filed as of the date of
termination of this Agreement with respect to such Account).

 

33